DETAILED ACTION
Claims 1-2, 4-9, 11-16 and 18-20 are present for examination.
Claims 1, 5, 8, 12, 15 and 19 have been amended.
Claims 3, 10 and 17 have been cancelled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/18/2022 being considered by the examiner.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/18/2022 has been entered.
 
This application is in condition for allowance except for the following formal matters: 

Claim Objections
Claims 1-2, 4-7 and 15-16 and 18-20 are objected to because of the following informalities:  
In claim 1, lines 9-10, where it says “a programmable atomic unit of a memory controller” should be --the programmable atomic unit of the memory controller--.
 In claim 15, lines 10-11, where it says “a programmable atomic unit of a memory controller” should be --the programmable atomic unit of the memory controller--.
Appropriate correction is required.

Allowable Subject Matter

Claims 1-2, 4-7 and 15-16 and 18-20 would be allowable if claim objection is overcome.
Claims 8-9 and 11-14 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:  receiving a registration instruction, from a process executing on a hardware processor, the registration instruction to register a programmable atomic transaction, the programmable atomic transaction comprising customizable atomic transactions performed within a programmable atomic unit of a memory controller chiplet and that operates on one or more specified memory locations, the registration instruction including a set of two or more instructions of the programmable atomic transactions; assigning a free partition in an instruction memory of a programmable atomic unit of a memory controller to store the set of instructions of the programmable atomic transaction, a first identifier unique only to the process, and a second identifier corresponding to the free partition and unique across a plurality of processes including the process, the programmable atomic unit comprising a second processor to execute programmable atomic transactions, a local memory comprising the instruction memory, and a second memory controller for the local memory; loading the set of instructions of the programmable atomic transaction into the free partition by transferring the set of instructions to the instruction memory by the hardware processor over a packet-based network; registering a mapping between the first identifier and the second identifier in a conversion table; and providing a response to the process indicating that the programmable atomic transaction is registered as recited in claims 1 and 15; and a memory controller chiplet comprising a programmable atomic unit, the programmable atomic unit comprising a first processor, a second memory array, and a second memory controller for the second memory array, the second memory array including instruction memory, the first processor configured to perform programmable atomic transactions stored in the instruction memory of the second memory array; a second processor in communication with the memory controller over a packet-based network and configured to: receive a registration instruction to register a programmable atomic transaction, the registration instruction received from a process executing on a hardware processor, the programmable atomic transaction comprising customizable atomic transactions performed within the programmable atomic unit of the memory controller and that operates on one or more specified memory locations of the first memory array, the registration instruction including a set of two or more instructions of the programmable atomic transactions; assign a free partition in the instruction memory of the programmable atomic unit to store the set of instructions of the programmable atomic transaction, a first identifier unique only to the process, and a second identifier corresponding to the free partition and unique across a plurality of processes including the process; load the set of instructions of the programmable atomic transaction into the free partition by transferring the set of instructions to the instruction memory by the hardware processor over the packet-based network; register a mapping between the first identifier and the second identifier in a conversion table; and provide a response to the process indicating that the programmable atomic transaction is registered as recited in claim 8.

Response to Arguments
Applicant’s arguments, see page 8, filed 07/18/2022, with respect to the rejection of claims 1-20 under 35 U.S.C. 112(b) have been fully considered and are persuasive.  The rejection of the claims has been withdrawn. 

Applicant’s arguments, see pages 8-10, filed 07/18/2022, with respect to the rejection of claims 1-20 under 35 U.S.C. 103 have been fully considered and are persuasive.  The rejection of the claims has been withdrawn. 

Conclusion
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARACELIS RUIZ whose telephone number is (571)270-1038. The examiner can normally be reached Monday-Friday 11:00am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald G. Bragdon can be reached on (571)272-4204. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARACELIS RUIZ/Primary Examiner, Art Unit 2139